Exhibit 10.3
 
Execution Version


 
BRIDGE LOAN AGREEMENT
 
THIS BRIDGE LOAN AGREEMENT (the “Agreement”) is dated as of April 5, 2011, by
and between FCB I Holdings Inc., a Delaware corporation (“Borrower”), and Black
Horse Capital LP, a Delaware limited partnership, and Black Horse Capital Master
Fund Ltd., a Cayman exempted company (each, a “Lender,” and collectively, the
“Lenders”).
 
RECITALS:
 
WHEREAS, Borrower has entered into that certain Agreement And Plan of Merger
dated as of January 3, 2011, by and among the Borrower, FCB I Acquisition Corp.,
a Delaware corporation and a wholly-owned subsidiary of Borrower (“Merger Sub”),
and CPEX Pharmaceuticals, Inc. (“CPEX”) (the “Merger Agreement”), which Merger
Agreement contemplates, among other things, the merger of Merger Sub with and
into CPEX (the “Merger”);
 
WHEREAS, pursuant to the Merger Agreement, Borrower is required to obtain debt
financing prior to consummation of the Merger (the “Debt Financing
Requirement”); and
 
WHEREAS, in order to fund the Debt Financing Requirement, Borrower desires to
borrow money from Lenders, and Lenders desire to lend funds to Borrower, on the
terms and conditions set forth in this Agreement.
 
Accordingly, in consideration of the foregoing, the mutual promises set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.           Loan/Promissory Note.  Lenders agree to lend to Borrower a
principal amount of $10,000,000 (the “Loan”).  The Loan shall be disbursed in
one funding in accordance with wire instructions provided by Borrower.  Lenders
shall disburse the Loan only upon satisfaction of the conditions precedent set
forth in Section 6.  Borrower agrees to deliver to each Lender a promissory note
evidencing the Loan, in the form attached hereto as Exhibit A (collectively, the
“Notes”), in the aggregate amount of the Loan (or such lesser amount as
disbursed by Lender in accordance with the foregoing), in individual amounts as
directed by the Lenders.  The delivery of the Notes shall be made concurrently
with delivery of funds to Borrower.
 
2.           Repayment.  All outstanding principal and accrued interest on the
Note shall be due and payable on April 9, 2011 (the “Maturity Date”).  Such
amounts shall be paid on or prior to the Maturity Date in immediately available
funds by wire transfer to an account designated by Lenders.  Borrower agrees
that Borrower shall apply all of its available cash and cash equivalents to pay
such amounts, and covenants that such cash and cash equivalents shall not be
used for any other purpose, with the exception of expenses and the payment of
that certain loan to Borrower made simultaneously with the Loan by Footstar
Corporation, a Delaware corporation, in the principal amount of $3,000,000 (the
“Footstar Loan”).  The Notes may be prepaid in whole or in part at any time and
from time to time without premium or penalty.  All prepayments shall be applied
first to the payment of any costs of collection, then to the payment of accrued
interest, and thereafter to principal.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Interest and Loan Fee. The Notes shall bear interest at the rate of
twenty percent (20%) per annum, accruing from the date the Loan has been
disbursed by Lenders to Borrower.  Anything to the contrary herein provided
notwithstanding, Borrower and Lenders agree that Lenders are named lenders in
that certain $64,000,000.00 Secured Term Loan Facility Loan Agreement, dated as
of January 3, 2011, by and among FCB I LLC (“FCB I”), as Borrower, The Bank of
New York Mellon (“BNYM”), as Agent, and the lender parties from time to time
party thereto (the “FCB I Loan Agreement”), and that FCB I is an indirect
subsidiary of Borrower.  As the funding of the loans contemplated under the FCB
I Loan Agreement are a necessary condition to the consummation of the Merger,
Borrower and Lenders agree that no interest shall be due or payable under the
Notes, to the extent actions by the Lenders, in its or their capacity as a
lender(s) under the FCB I Loan Agreement are in breach
thereunder.  Notwithstanding the foregoing, the failure of other lenders to fund
their commitments under the FCB I Loan Agreement shall not be attributable to
Lenders in connection with the foregoing, provided that Lenders shall have
confirmed to Borrower in writing their willingness and ability to fund their
allocated commitment under (i) the FCB I Loan Agreement, and (ii) the Loan.
 
In addition to interest on the Notes, Borrower will pay to Lenders a fee (the
“Loan Fee”) upon repayment of the Loan equal to three percent (3.0%) of the
Loan.  The Loan Fee is deemed earned upon disbursement of the Loan by Lenders;
provided, however, that the Loan Fee shall not be due or payable hereunder to
the extent actions by the Lenders, in its or their capacity as a lender(s) under
the FCB I Loan Agreement, are in breach under the FCB I Loan
Agreement.  Notwithstanding the foregoing, the failure of other lenders to fund
their commitments under the FCB I Loan Agreement shall not be attributable to
the Lenders in connection with the foregoing, provided the Lenders shall have
confirmed in writing their willingness and ability to fund their allocated
commitment under the FCB I Loan Agreement and the Loan contemplated
hereunder.  A credit equal to the amount of interest accrued from the date the
Loan is disbursed through the Maturity Date and paid by Borrower shall be
deducted from the Loan Fee upon repayment of the Loan.
 
4.           Use of Funds.  The proceeds of the Loan shall be used by Borrower
solely to (i) fund the payment of consideration payable pursuant to the Merger
Agreement (including the payment of related fees and expenses), or (ii)
satisfy any damages awarded to CPEX by a Final Order (as defined below) of a
court of competent jurisdiction as a result of fraud or intentional breach by
Borrower or Merger Sub (collectively, the “Buyer Parties”) of any of the
obligations of the Buyer Parties under the Merger Agreement.  As used herein,
“Final Order” shall mean a final order or judgment of a court of competent
jurisdiction which has been finally affirmed by the highest court before which
such appeal has been sought (with any required appeal bond or deposit having
been posted), or has become final by lapse of time, or is not otherwise subject
to appeal.
 
5.           Pari Passu.  All payments to be made hereunder and security granted
hereunder shall be paid or granted, as the case may be, pari passu with the
Footstar Loan.
 
6.           Conditions Precedent.  Lenders’ obligation to make the Loan to
Borrower shall be conditioned upon the following, each in form and substance
satisfactory to Lenders:
 
(a)           Due Execution.  This Agreement shall be duly and validly
authorized, executed by all parties, and delivered to each such party.


(b)           Merger or Final Order.  One of the following events has occurred:


(i)           All conditions to the obligations of Borrower and Merger Sub set
forth in Sections 7.1 and 7.2 of the Merger Agreement have been satisfied, other
than (i) any such conditions that are to be satisfied only at the closing of the
Merger, and (ii) any such conditions, the failure of which to be satisfied is by
reason of fraud or intentional breach by the Buyer Parties of the obligations of
Buyer Parties under the Merger Agreement, as determined by a court of competent
jurisdiction by Final Order;


(ii)          a court of competent jurisdiction by Final Order has required the
Buyer Parties to specifically perform their respective obligations under the
Merger Agreement to consummate the transactions contemplated thereby in
accordance with the terms set forth in the Merger Agreement (in such case
subject to the terms and conditions of such order); or
 
 
 

--------------------------------------------------------------------------------

 


(iii)         a court of competent jurisdiction by Final Order has awarded CPEX
damages from any Buyer Party, or otherwise required any Buyer Party to pay to
CPEX  damages as a result of fraud or intentional breach by any Buyer Party of
any of their respective obligations under the Merger Agreement.


(c)           Organizational Documents/Resolutions.  Borrower shall have
delivered to Lenders (a) certified copies of its organizational documents and
related documents evidencing that it is a legal entity duly organized, validly
existing, and in good standing under the laws of the State of Delaware; (b)
resolutions or a power of attorney evidencing appropriate authority to enter
into and perform this Agreement and any documents executed in connection
herewith (collectively with this Agreement, the Security Agreement and the
Notes, the “Loan Documents”), and (c) incumbency certificates of the officers
authorized to execute the Loan Documents.


(d)           Fees and Expenses.  Borrower shall have paid any and all fees and
expenses as previously agreed with Lenders.


(e)           Representations and Warranties.  The representations and
warranties by Borrower herein and in the Loan Documents shall be correct in all
material respects on and as of the date of this Agreement.


(f)           Notes.  Lenders shall have received the executed Notes as required
by Section 1.


(g)           Security.  Lenders shall have received a Security Agreement (the
“Security Agreement”) in form and substance satisfactory to Lenders, granting
Lenders a first priority security interest in and lien over all tangible and
intangible present and future assets of Borrower including, but not limited to,
a pledge of stock of all current and future subsidiaries of Borrower (including,
without limitation, all CPEX stock acquired upon consummation of the Merger),
and UCC Financing Statements necessary for Lenders to perfect the security
interests created in the Security Agreement.


7.           Representations and Warranties of Borrower.  Borrower represents
and warrants to Lenders as follows:
 
(a)           Borrower is a validly existing corporation duly incorporated and
in good standing in the State of Delaware, and Borrower has all requisite power
and authority, and possesses all licenses necessary to conduct its business.
 
(b)           The Loan Documents have been duly authorized by all necessary
corporate action on behalf of Borrower, have been duly executed and delivered by
an authorized officer of Borrower, and are valid and binding agreements,
enforceable against Borrower.
 
(c)           No approval, authorization, bond, consent, certificate, franchise,
license, permit, registration, qualification, or other action or grant by or
filing with any Governmental Authority or other person or party is required in
connection with the execution, delivery, or performance by Borrower of the Loan
Documents.
 
(d)           The execution, delivery, and performance by Borrower of the Loan
Documents will not conflict with, or result in a violation of or a default
under: any applicable law, ordinance, regulation, or rule (federal, state,
local, or foreign); any judgment, order, or decree of any arbitrator, other
private adjudicator, or Governmental Authority to which Borrower is a party or
by which Borrower or any of Borrower’s assets is bound; or any agreement,
document, or instrument to which Borrower is a party or by which Borrower or any
of its assets or property is bound.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Except as disclosed in writing to Lenders prior to the date of
this Agreement, (i) no legal proceeding is pending or, to the best knowledge of
Borrower, threatened before any arbitrator, other private adjudicator, or
Governmental Authority (as herein defined) to which Borrower is a party or by
which Borrower or any assets or property of Borrower may be bound or affected
that if resolved adversely to Borrower could result in a Material Adverse Change
(as herein defined), and to the best knowledge of Borrower, there exist no facts
that would form any basis for any of the foregoing, and (ii) no hearing,
inquiry, or investigation relating to Borrower or any assets or property of
Borrower is pending or, to the best knowledge of Borrower, threatened by any
Governmental Authority that if resolved adversely to Borrower could result in a
Material Adverse Change.  For the purposes of this Agreement, the term
“Governmental Authority” shall mean any government, any court, and any agency,
authority, body, bureau, department, or instrumentality of any government.  For
the purposes of this Agreement, the term “Material Adverse Change” shall mean
any change in the assets, business, financial condition, operations, prospects,
or results of operations of Borrower or any other event or condition that (i)
materially and adversely affects the ability of Borrower to perform any
obligations under any Loan Document, or (ii) affects the legality, validity, or
binding nature of any such obligations.
 
(f)             Borrower has received no notice of any actions, claims, or
threats of the same that might reasonably be expected to result in a Final Order
or the termination of the Merger Agreement.
 
8.           Borrower’s Covenants.  During the term of the Loan, Borrower agrees
that it shall:
 
(a)            use the proceeds of the Loan only for the purposes set forth
herein.
 
(b)           maintain in full force and effect its corporate existence, rights
and franchises.
 
(c)           keep each of its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
needful and proper repairs, renewals, replacements, additions and improvements
thereto.
 
(d)           (i) promptly pay and discharge, or cause to be paid and discharged
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, assets, property or business of
Borrower, (ii) withhold and promptly pay to the appropriate tax authorities all
amounts required to be withheld from wages, salaries and other remuneration to
employees, and (iii) promptly pay all claims or indebtedness (including, without
limitation, claims or demands of workmen, materialmen, vendors, suppliers,
mechanics, carriers, warehousemen and landlords) which, if unpaid might become a
lien upon the assets or property of Borrower.
 
(e)           comply with the terms and conditions of all material contracts,
agreements, commitments or instruments to which Borrower is a party or by which
it is bound, including without limitation any license agreements.
 
(f)             maintain, defend and protect to the best of its ability in
accordance with its business judgment, licenses and sublicenses, trademarks,
trade names, service marks, patents and applications therefore and other
proprietary information or intellectual property rights owned or used by it or
them and shall keep duplicate copies of any licenses, trademarks, service marks
or patents owned or used by it, if any, at a secure place selected by Borrower.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)            keep its assets which are of an insurable character insured by
financially sound and reputable insurers against loss or damage by theft, fire,
explosion and other risks customarily insured against by companies in the line
of business of Borrower, in amounts customary for companies in similar
businesses similarly situated; and Borrower shall maintain, with financially
sound and reputable insurers, insurance against other hazards and risks and
liability to persons and property to the extent and in the manner customary for
companies in similar businesses similarly situated or as may be required by law,
including, without limitation, general liability, fire and business interruption
insurance, and product liability insurance as may be required pursuant to any
license agreement to which Borrower is a party or by which it is bound.
 
(h)            promptly notify Lenders in writing of any Event of Default or any
default that with the passage of time or the giving of notice would constitute
an Event of Default; or the institution or threatening of institution of any
action, suit or proceeding against Borrower before any court, administrative
agency or arbitrator, including, without limitation, any action of a foreign
government or instrumentality; or any information relating to Borrower which
could reasonably be expected to have a Material Adverse Effect.
 
(i)            promptly execute, acknowledge, and deliver and, as appropriate,
cause to be duly filed and recorded such additional agreements, documents, and
instruments including amendments to Borrower’s organizational documents, and do
or cause to be done such other acts as Lenders may reasonably request from time
to time to better assure, perfect, preserve, and protect the rights and remedies
of Lenders under the Loan Documents.  Borrower shall perform all of its
obligations and satisfy all conditions under the Loan Documents at its sole cost
and expense.
 
(j)             maintain a system of accounting (including, without limitation,
a single, complete, and accurate set of books and records of its assets,
business, financial condition, liabilities, operations, property, prospects, and
results of operations) in accordance with Generally Accepted Accounting
Principles.  Borrower shall furnish to Lenders all information concerning it and
the assets, business, financial condition, liabilities, operations, property,
prospects, and results of operations of it as Lenders reasonably request from
time to time.  Borrower shall give representatives of Lenders reasonable access
to all assets, property, books, records, documents, and personnel of it and
shall permit the representatives to inspect the assets and property, to audit,
copy, examine, and make excerpts from the books, records, and documents, and to
make inquiry of it and its personnel.  In addition, Lenders shall have the right
to verify any information provided by Borrower to Lenders by inquiry to any
appropriate third parties.
 
(k)            maintain, keep, and preserve all of its assets and property
(tangible and intangible) necessary or useful in the proper conduct of its
business and operations in good working order and condition, ordinary wear and
tear excepted; and not sell, transfer, pledge or encumber any of such assets or
property except as contemplated under the FCB I Loan Agreement without the prior
written consent of Lenders.
 
(l)             other than the Merger, not enter into any merger, sale of assets
or similar transaction with any other company or entity, nor issue or dispose of
any equity interests which will result in a change of control of Borrower.  For
purposes hereof, a “change of control” shall mean a sale or transfer of the
capital stock of Borrower after which existing stockholders would no longer
maintain voting control of Borrower.
 
(m)           comply with all requirements of law of any Governmental Authority
having jurisdiction over it or its business.
 
(n)           not create or permit the creation of any indebtedness of Borrower
or any subsidiary or affiliate of Borrower (except as contemplated by the FCB I
Loan Agreement and in connection with the Footstar Loan) until such time as
Borrower’s obligations hereunder are paid in full.
 
 
 

--------------------------------------------------------------------------------

 
 
(o)           not create or permit the creation of or existence of any mortgage,
pledge, hypothecation, lien or any other encumbrance upon any assets or property
(tangible or intangible) of Borrower or any subsidiary or affiliate of Borrower
(except as contemplated by the FCB I Loan Agreement and in connection with the
Footstar Loan) until such time as Borrower’s obligations hereunder are paid in
full.
 
(p)           not make any transfers of monies or other assets by dividend,
distribution or otherwise in any single transaction or series of transactions,
except as otherwise permitted in this Agreement or for the payment of the Loan.
 
9.           Events of Default.
 
(a)           An “Event of Default” hereunder shall occur if:
 
(i)          Borrower fails to pay the principal of or interest accrued on any
Note when due;
 
(ii)         Borrower fails to perform any other covenant in this Agreement and
such failure continues for five (5) days after Borrower’s receipt of written
notice regarding the same;
 
(iii)        any bankruptcy, insolvency, liquidation, receivership or similar
proceeding is commenced against Borrower which is not dismissed and vacated
within sixty (60) days of commencement, or a court of competent jurisdiction
enters an order or decree that:  (A) is for relief against Borrower in an
involuntary bankruptcy, insolvency, liquidation, receivership or similar case,
(B) appoints a custodian of Borrower for all or substantially all of its
property, or (C) orders the liquidation of Borrower, and the order or decree
remains unstayed and in effect for 90 consecutive days; or
 
(vi)        Borrower defaults with respect to any other indebtedness and such
default is not cured within five days after occurrence of the same.
 
(b)           If an Event of Default occurs and is continuing, Lenders by notice
to Borrower may (a) declare all of Borrower’s obligations hereunder to be
immediately due and payable, (b) terminate this Agreement, (c) enforce its
rights and remedies under the Note and the Security Agreement, or (d) exercise
any right or remedy available to it under applicable law to collect the payment
of the principal of and interest on the Notes or to enforce the performance of
any provision of the Notes of this Agreement.  Any delay or omission by any
Lender in exercising any right or remedy accruing upon an Event of Default shall
not impair the right or remedy or constitute a waiver of or acquiescence in the
Event of Default.  All remedies are cumulative.
 
10.           Indebtedness.  Each party acknowledges and agrees that the Loan
shall be treated as indebtedness for tax purposes and that it shall not take any
position with respect to the Loan on any tax return that is contrary to any
publicly announced position of a taxing authority or that is substantially
similar to any position which a taxing authority has successfully challenged in
the course of an examination of a tax return of such party.
 
11.           Miscellaneous.
 
(a)           This Agreement and the rights and obligations of the parties
hereunder shall not be assignable, in whole or in part, by any party without the
prior written consent of the other party, and neither this Agreement nor any
provision hereof may be amended, modified, waived or discharged without the
written consent of the party against whom enforcement of such amendment,
modification, waiver, or discharge is sought.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           This Agreement, including the exhibits attached thereto,
constitutes the entire agreement of the parties relative to the subject matter
hereof and supersedes any and all other agreements and understandings, whether
written or oral, relative to the matters discussed herein.
 
(c)           This Agreement shall be construed and enforced in accordance with
the laws of the State of Delaware, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.  To the extent permitted by law, the parties
submit themselves to the exclusive personal jurisdiction of the Delaware Court
of Chancery, New Castle County, or if that court does not have jurisdiction, a
federal court sitting in the State of Delaware, over any suit, action or other
proceeding brought by any party arising out of or relating to this Agreement,
and each of the parties hereto hereby irrevocably agrees that all claims with
respect to any such suit, action or other proceeding shall be heard and
determined in such courts.  In the event of any litigation regarding or arising
from this Agreement, the prevailing party shall be entitled to recover its
reasonable expenses, attorneys’ fees and costs incurred therein or in
enforcement or collection of any judgment or award rendered therein.
 
(d)           EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.
 
(e)           Borrower hereby indemnifies and holds harmless, and, on demand,
shall defend Lenders and their respective shareholders, directors, officers,
employees, agents, and representatives for, from, and against any and all
damages, losses, liabilities, penalties, costs, and expenses (including, without
limitation, costs and expenses of litigation and attorneys’ fees) arising from
any claim or demand in respect of the Loan Documents or the transaction
described in the Loan Documents and arising at any time, whether before or after
termination of any financial accommodations by Bank for Borrower and payment and
performance of Obligations in full, except to the extent the foregoing shall
arise due to the gross negligence or willful misconduct of the aforementioned
Lender parties.  The obligations of Borrower and the rights of Lenders under
this section shall survive termination of any financial accommodations by
Lenders to the Borrower, payment and performance of the Loan obligations in
full, and exercise by either Lender of its rights and remedies under the Loan
Documents and applicable law, and shall remain in full force and effect without
termination.
 
(f)           All demands, notices, and requests for and grants of approval,
consent, or a statement that a matter is satisfactory under the Loan Documents
shall be in writing (including, without limitation, facsimile) and telecopied or
delivered by overnight delivery or otherwise to the respective party at the
address specified below or any other address specified in a written notice.  Any
demand, notice, request, or grant sent by overnight delivery shall be effective
upon the earliest of (i) actual receipt by the addressee, or (ii) the date and
time shown on the overnight delivery receipt.  Any demand, notice, request, or
grant not sent by overnight delivery will be effective upon the earlier of (i)
actual receipt by the addressee, or (ii) the time the receipt of the telecopy is
mechanically confirmed.
 
 
 

--------------------------------------------------------------------------------

 
 
if to Borrower:
 
FCB I Holdings Inc.
1105 North Market Street, Suite 1300
Wilmington, Delaware 19801
Attention:  Jonathan M. Couchman
Facsimile:  (302) 427-4607
 
With a copy to:


Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attn: Adam W. Finerman
Facsimile: (212) 451-2289
 
if to Lenders:
 
Black Horse Capital LP
Black Horse Capital Master Fund Ltd.
338 S. Sharon Amity Rd. #202
Charlotte, NC 28211
Attn: Dale B. Chappell
Facsimile:


With a copy to:


Baker & McKenzie LLP
One Prudential Plaza, Suite 3500
130 E. Randolph Drive
Chicago, IL 60601
Attention: Carmen Lonstein, Esq.
Facsimile: (312) 698-2136


and


Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attn: Adam W. Finerman
Facsimile: (212) 451-2289


(g)           If any provision of this Agreement is unenforceable, the
enforceability of the other provisions shall not be affected and they shall
remain in full force and effect.
 
(h)           No provision of this Agreement may be changed, discharged,
supplemented, terminated, or waived except in a writing signed by Borrower and
Lenders.
 
(i)           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
(j)           The parties hereto acknowledge and agree that the failure of any
party to perform its agreements and covenants hereunder, including such party’s
failure to take all actions as are necessary on such party’s part in accordance
with the terms and conditions of this Agreement to cause the Merger to be
consummated in accordance with the terms of the Merger Agreement, will cause
irreparable injury to CPEX, for which damages, even if available, will not be an
adequate remedy.  Accordingly, each party hereby consents to the granting by any
court of competent jurisdiction of the remedy of specific performance of such
party’s obligations hereunder without the requirement of posting any bond or
deposit.
 


 
Signature Page Follows
 
 
 

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date set forth above.
 
LENDERS:
 
BORROWER:
           
Black Horse Capital LP
 
FCB I Holdings Inc.
     
By:
/s/ Dale B. Chappell
 
By:
/s/ Jonathan M. Couchman
Name: Dale B. Chappell
 
Name: Jonathan M. Couchman
Its: Director
 
Its: President
           
Black Horse Capital Master Fund Ltd.
               
By:
/s/ Dale B. Chappell
   
Name: Dale B. Chappell
   
Its: Director
   

 